United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-2699
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

              Jerrell Moore, also known as Jerrell Ramon Moore

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
                  for the Southern District of Iowa - Eastern
                                ____________

                           Submitted: May 13, 2021
                            Filed: May 18, 2021
                               [Unpublished]
                               ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
      Jerrell Moore appeals after the district court1 denied his motion seeking a
sentence reduction under the First Step Act. His counsel has moved for leave to
withdraw, and has filed a brief challenging the denial. Moore has filed a pro se brief.

       Upon careful review, we conclude that the district court did not abuse its
discretion in denying Moore a sentence reduction. See United States v. McDonald,
944 F.3d 769, 771 (8th Cir. 2019) (defendant’s eligibility for reduced sentence under
First Step Act is reviewed de novo, and district court’s decision to grant or deny
authorized sentence reduction is reviewed for abuse of discretion); United States v.
Williams, 943 F.3d 841, 844 (8th Cir. 2019) (sentencing court must have considered
the parties’ arguments and have a reasoned basis for its decision); see also United
States v. Banks, 960 F.3d 982, 984 (8th Cir. 2020) (this court presumes that district
court has considered arguments raised by defendant).

      To the extent Moore challenges the Guidelines calculations in his original
sentencing proceeding, we conclude such challenges may not be raised in this limited
resentencing proceeding. See United States v. Moore, 963 F.3d 725, 728 (8th Cir.
2020) (resentencing under First Step Act is not plenary like original sentencing
proceeding).

      Accordingly, we affirm the judgment of the district court and grant counsel
permission to withdraw.
                     ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-